DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 10-18 in the reply filed on 6/01/22 is acknowledged.
Claims 1-9 and 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10, 11, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schinkel (US PGPub 2015/0208681 A1).
	With respect to claim 10, Schinkel teaches a system for concentrating human milk through the use of a forward osmosis membrane and dry carbohydrate draw solute [Abs].  The system may be implemented as a bottle including multiple reservoirs, e.g. a reservoir suitable for holding the milk and a reservoir in the form of a pouch holding the draw material [0013-0014].  The draw material may be a carbohydrate, e.g. sucrose [0014] or other sugars or mixtures thereof [0023].
	As best understood, the system of Schinkel therefor anticipates the claimed apparatus through teaching of at least one draw material reservoir (pouch) with a suitable draw material (one or more sugars) and at least one human milk reservoir (bottle) with a semipermeable (forward osmosis) membrane therebetween.
	With respect to claim 11, as above the draw material may be formed in a pouch, separated from the milk reservoir by a semipermeable FO membrane.
	With respect to claim 14, the membranes may include cellulose [0025].
	With respect to claim 15, as above the draw solute may be present in a powder form [0023].

Claims 10, 11, 14-16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McGinnis (US PGPub 2012/0267307 A1).
Examiner notes that intended use language in apparatus claims is not accorded patentable weight where the statement of intended use does not distinguish over the prior art apparatus (MPEP 2114.II).  Similarly, the material worked upon by an apparatus does not impart patentability to the claims (MPEP 2115).
In the instant case, the claims require a forward osmosis apparatus with particular flow paths.  Whether this is used on human milk as a feed solution is drawn to the material worked upon and/or the intended use of the apparatus, and does not distinguish the structure of the apparatus.
With respect to claim 10, McGinnis teaches various separation processes and systems for forward osmosis [Abs, 0002].  The system may employ draw solutions such as thermolytic salt solutions [0041] i.e. one or more salts.  The system may be formed in a housing or the like with suitable flow paths in e.g. spiral wound embodiments [0034, 0036] employing semipermeable membranes e.g. containing cellulose.  The system is suitable for use with process streams including food products [0056].
Given the broadest reasonable interpretation, the system taught by McGinnis i.e. a spiral wound membrane module for forward osmosis, employing a salt-based draw solution, therefore anticipates the required structure of the claimed invention.
With respect to claim 11, as best understood the spiral wound configuration taught by McGinnis represents a pouch structure in which one stream is separated from the other by a semipermeable membrane.
With respect to claim 14, as above the membranes may include cellulose.
With respect to claim 15, as above the draw solution may be a salt solution.
With respect to claim 16, as best understood, in a configuration such as McGinnis’, the claim behavior would be drawn to the intended use and would necessarily depend on operational factors such as relative volumes and flowrates and the like, as well as the properties of the material worked upon (which, as above, are not structurally limiting), and therefore would not distinguish structurally for such a system.
	With respect to claim 18, as above McGinnis teaches spiral wound configurations in which the respective streams may flow through appropriate channels separated by a semipermeable membrane.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12, 13, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Schinkel in view of Sharma et al (US PGPub 2006/0011544 A1).
With respect to claims 12 and 13, Schinkel teaches as above but is silent to an arrangement in which the feed material is present in a pouch structure.
However, Sharma teaches membrane purification systems including forward osmosis [Abs], where the osmotically active agent may be secured between membranes, and which may be applicable to processes for concentrating e.g. milk [0042], and teaches that the various channels may be arranged into layers in e.g. a spiral configuration, which layers may be considered pouches defined by the membranes [0034-0035, Fig. 3], with feed passing through one of the “pouches” and allowing water to flow through the FO membrane to the draw solute in an adjacent pouch.
It would have been obvious to one of ordinary skill in the art to modify Schinkel’s taught process to employ a structure such as that taught by Sharma, because as in Sharma such structure is useful for concentration of milk products and provides a simple and portable device for the task [0010] and may be adapted to both large and small scales [0022].  As best understood, this would represent a system with multiple tethered pouches in which at least one pouch contains the feed stream.  Additionally, see MPEP 2144.04 VI.B; duplication of structures e.g. providing additional pouches is an obvious engineering choice, and providing a spiral-wound membrane device with multiple separate leaves (i.e. pouches or sets of linked pouches) is common in the art.
With respect to claim 17, Schinkel is silent to the particular surface area of the membranes employed, only suggesting that it should be sufficient to enclose the desired draw material [0039].
However, as discussed above, Sharma teaches osmotic membrane systems, including those useful for milk concentration, that may be employed for the purpose of concentrating milk, and teaches that the devices may be employed at both small and large scales [0022], and that the volume of purification required may dictate the membrane surface area [0036].
It would have been obvious to one of ordinary skill in the art to modify Schinkel’s taught system to increase the area to allow for increase in the scale of treatment as suggested by Sharma, to allow for larger volumes of feed to be treated efficiently.
With respect to claim 18, as discussed above the employment of a spiral-wound configuration with requisite flow paths separated by an FO membrane would have been obvious in view of Sharma, which teaches such structures as useful for e.g. milk concentration.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Schinkel in view of Siemensma et al (US PGPub 2014/0170266 A1).
	Schinkel teaches as above, and teaches that in embodiments e.g. the bottle-and-pouch embodiment, the system may be sized to ensure that the milk is not over-concentrated [0015].  Schinkel does not explicitly teach designing the system to ensure the maximum osmolality of the milk within the claimed range.
	However, Siemensma teaches systems for producing dairy-based products [Abs] including for substitutes for human milk [0102-0103], and teaches that the product may need to be concentrated e.g. by forward osmosis [0071], and teaches that generally it is desired that the product have an osmolality of 100-400 mOsm/kg [0067].
	To the extent that such a limitation may limit the structure of the system of Schinkel e.g. the sizing of the components as already suggested by Schinkel, it would have been obvious to one of ordinary skill in the art to design the system to ensure a maximum osmolality of the milk as being around 400 mOsm/kg, because as in Siemensma such a property is desirable in an infant food product, and Schinkel already contemplates designing specifically to avoid over-concentrating.

Claims 12, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over McGinnis in view of Sharma et al.
	McGinnis teaches as above, including the use of spiral-wound membrane devices, but is silent to the specific structures e.g. in which the feed side may be present in a pouch i.e. bounded by membranes or the like, the presence of multiple pouches, or to the size of the membrane.
	However, as above, Sharma teaches spiral wound FO membranes for a variety of applications including water treatment, food product concentration, product recovery, and the like [Abs, 0042] and teaches structures in which the feed and draw at least are provided in adjacent layers of a membrane leaf i.e. pouches [0034-0035, Fig. 3] such that provision of multiple tethered pouches in which one contains the feed would have been an obvious configuration for a spiral-wound membrane.  Further, as discussed above, duplication to provide multiple leaves would have been obvious as a common feature of spiral-wound membrane systems.  Finally, regarding membrane size, as discussed above Shira teaches that membrane surface area may be scaled to increase the capacity of the system to treat larger volumes of feed [0036] such that selection of an appropriate surface area in McGinnis’ taught system would have been obvious to one of ordinary skill in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hasanoglu et al (Concentration of Skim Milk and Dairy Products by Forward Osmosis – Journal of the Turkish Chemical Society, 2017) discusses concentration of liquid foods such as juices and milk by removing water through processes such as FO, and employs salts such as CaCl2 as the draw solute [Abs].
Sant’Anna et al (Membrane concentration of liquid foods by forward osmosis…, Journal of Food Engineering, 2012) includes a review of non-thermal dewatering processes for food concentration, including forward osmosis [Abs] which examines various aspects of the field, including draw solutions [pg. 487, Sec. 4.2] with examples of salts and sugars at least.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R SPIES whose telephone number is (571)272-3469. The examiner can normally be reached Mon-Thurs 7:30AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY R SPIES/Primary Examiner, Art Unit 1777